Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159709 & (81)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 159709                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 340328
                                                                    Wayne CC: 17-000304-FH
  CHRISTOPHER LOUIS SINDONE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion to file a pro per supplement is GRANTED. The
  application for leave to appeal the April 11, 2019 judgment of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on the application. MCR
  7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the defendant’s convictions under MCL 750.73 and MCL
  750.79(1)(d)(vi) violate double jeopardy. Specifically, the appellant shall address:
  (1) whether the Legislature expressed a clear intent to allow or disallow dual convictions
  for both crimes based on the same conduct, and (2) if not, whether the same-elements test
  requires vacating the lesser conviction. See People v Miller, 498 Mich. 13, 19 (2015). In
  addition to the brief, the appellant shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief
  within 21 days of being served with the appellant’s brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellee’s brief. The parties should not submit mere restatements
  of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 15, 2020
         t0408
                                                                               Clerk